



Exhibit 10.1
INVESTMENT AGREEMENT
THIS INVESTMENT AGREEMENT (this “Agreement”) is made as of July 6, 2017 (the
“Effective Date”) by and among MIGDAL INSURANCE COMPANY LTD., an Israeli limited
company (“Migdal Insurance”), and MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS
LTD., an Israeli limited company (“Migdal-Makefet”), on behalf of each of (a)
MAKEFET ISHIT, an Israeli pension fund managed by Migdal-Makefet, (b) MAKEFET
MASHLIMA, an Israeli pension fund managed by Migdal-Makefet, (c) MIGDAL
PROVIDENT FUND - BETWEEN 50 TO 60 YEARS OLD TRACK, an Israeli provident fund
managed by Migdal-Makefet, (d) MIGDAL PROVIDENT FUND - UP TO 10% SHARES TRACK,
an Israeli provident fund managed by Migdal-Makefet, and (e) MIGDAL PROVIDENT
FUND - OVER 60 YEARS OLD TRACK, an Israeli provident fund managed by
Migdal-Makefet (each individually, a “Migdal Member” and collectively, the
“Migdal Members”), KBS SOR PROPERTIES, LLC, a Delaware limited liability company
(the “KBS Member” and together with the Migdal Members, each a “Member” and
collectively, the “Members”), and WILLOWBROOK ASSET MANAGEMENT LLC, a Delaware
limited liability company (“WBAM” and, together with the KBS Member, the
“Service Providers”).
R E C I T A L S
A.    Pursuant to that certain Common Unit Purchase and Sale Agreement, dated as
of the Effective Date, by and between the KBS Member and the Migdal Members, the
Migdal Members acquired 45% of the common units in KBS SOR Acquisition XXIX,
LLC, a Delaware limited liability company (the “Company”).
B.    The KBS Member is the holder of the remaining 55% of the common units in
the Company.
C.    The Company is the sole member of KBS SOR 353 Sacramento Street, LLC, a
Delaware limited liability company (the “Owner”).
D.    The Owner is the owner of the real property commonly known as 353
Sacramento Street, San Francisco, California (the “Property”).
E.    The Company is governed by that certain Amended and Restated Limited
Liability Company Agreement dated as of even date herewith (the “LLC
Agreement”).
F.    In accordance with the LLC Agreement, the KBS Member appoints the three
(3) regular members of the Board of the Company and such members of the Board
are responsible for, among other things, (i) the day-to-day management and
affairs of the Company, subject to certain limited major decision rights which
require the consent of the Migdal Special Board Representative, (ii) the
preparation of tax returns for the Company and (iii) the preparation of various
reports requested by the Migdal Members, each in accordance with the terms and
conditions of the LLC Agreement.
G.    Pursuant to Section 3.1 and Section 9.2 of the LLC Agreement, the Migdal
Members will from time to time receive distributions from the Company with
respect to their Common Units




--------------------------------------------------------------------------------





(“Migdal Distributions”). In an effort to reward the KBS Member and WBAM for
identifying the investment opportunity in the Company and the successful
management and oversight of the Migdal Members’ investment in the Company,
including the various responsibilities identified in Paragraph E above, the
Migdal Members are willing to pay a portion of the Migdal Distributions to the
KBS Member and WBAM if certain performance hurdles are achieved.
H.    Prior to the Effective Date, WBAM assisted the Migdal Members in
identifying the investment opportunity in the Company and facilitated the Migdal
Members’ acquisition of their respective ownership interests in the Company.
I.    The Migdal Members, the KBS Member and WBAM now desire to enter into this
Agreement to evidence the terms and conditions pursuant to which the Migdal
Members’ will pay a portion of the Migdal Distributions to the KBS Member and
WBAM in connection with KBS Member’s and WBAM’s efforts and the Migdal Members’
continuing investment in the Company.
A G R E E M E N T S
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Migdal Members, jointly and severally, the KBS Member
and WBAM hereby agree as follows:
1.    Recitals. The Recitals set forth above are hereby incorporated herein by
reference as if the same were fully set forth herein.
2.    Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given to such terms in the LLC Agreement.
3.    Calculation of Promote and Asset Management Fee. The Migdal Members shall,
pro rata in accordance with their Percentage Interests, allocate and pay all or
a portion of the Migdal Distributions to the KBS Member and WBAM and/or retain
all or a portion of the Migdal Distributions in accordance with the following:
(a)    First, 100% of all Migdal Distributions shall be allocated and paid to
the Service Providers until they have received cumulative distributions under
this Section 3(a) in an amount equal to 0.32% per annum (accruing monthly) on
45% of the Cost Basis of the Property (defined below) (the “Asset Management
Fee”);
(b)    Second, the Migdal Members shall retain all Migdal Distributions until
the Migdal Members have achieved an aggregate IRR Return (defined below) of 9%;
(c)    Third, the Migdal Members shall retain 80% of all Migdal Distributions
and 20% of such Migdal Distributions shall be allocated to the Service Providers
until the Migdal Members have achieved an aggregate IRR Return of 13%;
(d)    Fourth, the Migdal Members shall retain 75% of all Migdal Distributions
and 25% of such Migdal Distributions shall be allocated to the Service Providers
until the Migdal Members have achieved an aggregate IRR Return of 15%; and


- 2 -

--------------------------------------------------------------------------------





(e)    Fifth, the Migdal Members shall retain 70% of all Migdal Distributions
and 30% of such Migdal Distributions shall be allocated to the Service
Providers.
(f)    The amounts allocated to the Service Providers pursuant to Section 3(a)
above shall be paid fifty percent (50%) to the KBS Member and fifty percent
(50%) to WBAM. The amounts allocated to the Service Providers pursuant to
Section 3(c), (d) and (e) (the “Promote”) shall be paid to the KBS Member until
the KBS Member has achieved an IRR Return of 13.60% and, thereafter, the
remainder of the Promote shall be distributed to WBAM; provided, that for all
U.S. federal income tax purposes such amounts shall be deemed distributed and/or
paid by the Company to the Migdal Members pro rata in accordance with each
Migdal Member’s respective Common Units and then paid by the Migdal Members to
the KBS Member or WBAM, as applicable.
As used herein the term “Cost Basis of the Property” means the total acquisition
cost of the Property plus any future capital expenditures, tenant improvements
and leasing commissions. The initial Cost Basis of the Property as of the
Effective Date is $174,369,057.00.
As used herein the term “IRR Return” means the annual discount rate that when
compounded monthly results in a net present value equal to zero when the
discount rate is applied (i) with respect to the Migdal Members, to all Capital
Contributions by the Migdal Members under the LLC Agreement and all Migdal
Distributions, and (ii) with respect to the KBS Member, to all Capital
Contributions by the KBS Member under the LLC Agreement and the cumulative
amount of all distributions made by the Company to the KBS Member pursuant to
the LLC Agreement and pursuant to Section 3 of this Agreement. The IRR Return
shall be calculated using the XIRR function provided in Microsoft Office Excel
or any replacement software issued by Microsoft to compute internal rate of
return. It is understood by the Migdal Members and the KBS Member that the
achievement of a particular IRR Return requires both a return of all Capital
Contributions plus a cumulative return on such Capital Contributions as the
applicable percentage IRR Return.
4.    Reporting. The Service Providers shall cause to be prepared and delivered
to the Migdal Members an Aggregated Quarterly Asset Management Fee and Promote
Report in the format attached as Schedule A within sixty (60) days after the end
of each calendar quarter and ninety (90) days after year end.
5.    Term; Assignment. This Agreement is binding upon each of the Migdal
Members’ successors and assigns. The obligation of each Migdal Member to pay its
pro rata portion of the Asset Management Fee and the Promote pursuant to this
Agreement shall continue for so long as such Migdal Member or its successors and
assigns own any Common Units in the Company. Prior to, and as a condition of,
any transfer of any of the Common Units of the Company by a Migdal Member, such
Migdal Member shall cause its proposed transferee to assume its obligations
hereunder in writing.




- 3 -

--------------------------------------------------------------------------------







6.    Continuing Cooperation. If reasonably requested by the Migdal Members,
WBAM shall respond to questions and provide advice to the Midgal Members in a
commercially reasonable manner, with respect to the investment in the Company
and the ongoing business of the Property or the Owner.
7.    No Agency or Joint Venture. Nothing in this Agreement shall be construed
as (a) giving WBAM any rights as a member or partner in or owner of the business
of the Company, the Owner or any Member, as applicable, or (b) giving WBAM any
authority to bind any of the Members. In addition, nothing in this Agreement
shall give WBAM any right or authority to undertake actions or decisions on
behalf of any of the Members.
8.    Confidentiality.
(a)    Each party hereto agrees not to disclose or permit the disclosure of any
of the terms of this Agreement or of any other confidential, non‑public or
proprietary information relating to the Property, the Owner or the business of
the Company (collectively, “Confidential Information”); provided that such
disclosure may be made (a) to any Person who is a member, partner, manager,
officer, investor, director or employee, directly or indirectly, of such party
or counsel to, or accountants of, such party solely for their use and on a
need-to-know basis; provided that such Persons are notified of the Member’s
confidentiality obligations hereunder, (b) with the prior consent of the KBS
Member and the Migdal Members, in accordance with the LLC Agreement, (c) subject
to Section 8(b) below, pursuant to a subpoena, order issued or examination by a
court, arbitrator or governmental body, agency or official, (d) to any lender
providing financing to the Company or to the Owner, (e) to any governmental or
regulatory authority, body or agency pursuant to applicable laws, rules or
regulations as reasonably determined by such Member, or (f) pursuant to any
regulatory requirement. Notwithstanding the foregoing and anything to the
contrary in this Agreement, nothing contained herein shall impair any Member’s
(or any Member’s Affiliate’s) right to disclose information relating to this
Agreement or the Property (a) to any due diligence representatives and/or
consultants that are engaged by, work for or are acting on behalf of, any
securities dealers and/or broker dealers evaluating such Member or its
Affiliates, (b) in connection with any filings (including any amendment or
supplement to any S‑11 filing) with governmental agencies (including the United
States Securities and Exchange Commission or any regulatory agency or body in
Israel such as the Israel Securities Authority) by any Member or any other
Person holding an interest (direct or indirect) in such Member, and (c) to any
broker/dealers in such Member’s or any other Person’s broker/dealer network and
any of the Member’s or such Person’s investors.
(b)    In the event that a party hereto shall receive a request to disclose any
Confidential Information under a subpoena or order issued or examination by a
court, arbitrator or governmental body, agency or official, such party shall to
the extent legally practicable (a) promptly notify the other parties hereto,
(b) consult with the other parties hereto on the advisability of taking steps to
resist or narrow such request, and (c) if disclosure is required or deemed
advisable, reasonably cooperate with the KBS Member and the Migdal Members in
any attempt it may make to obtain an order or other assurance that confidential
treatment will be accorded the Confidential Information that is disclosed.


- 4 -

--------------------------------------------------------------------------------





9.    Notices. Any notice, request or demand required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed sufficiently
given if delivered by (i) personal delivery to the intended recipient, (ii)
established overnight commercial courier with delivery charges prepaid or duly
charged, (iii) by registered or certified mail (return receipt requested,
first-class postage prepaid), or (iv) by facsimile transmission or electronic
mail transmission in a “PDF” format (provided an original is sent concurrently
by one of the other methods of delivery permitted herein) to the intended
recipient at the intended recipient’s address set forth below, or at such other
address as the intended recipient may have specified in a written notice to the
sender given in accordance with the requirements of this Section 9. Any such
notice, request or demand given by the methods provided in clauses (i) – (iii)
above shall be deemed given upon actual receipt (or refusal of delivery), and
any such notice, request or demand given by the method provided in clause (iv)
above shall be deemed received upon “answer back confirmation” received by the
sender.:
Migdal Members:
[Name of Migdal Member]

c/o Migdal Group
4 Efa’l Street
Petah Tikvah, Israel 4951104
Attention: Jonathan Ross
Telephone No: + 972 76 886 8532
Email: jonathan@migdal.co.il
with a copy to:
Herrick, Feinstein LLP

2 Park Avenue
New York, New York 10016
Attention:    Sheldon Chanales, Esq.
Telephone:    (212) 592-1472
Fax:        (212) 545-3313
Email:        schanales@herrick.com


KBS Member:
KBS SOR Acquisition XXIX, LLC

c/o KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention:     Brian Ragsdale
Telephone:     (949) 797-0305
Fax:         (949) 417-6501
E-Mail:     bragsdale@kbs.com


with a copy to:
KBS Capital Advisors LLC

11150 Santa Monica Boulevard, Suite 400
Los Angeles, California 90025
Attention:    Michael Potter
Telephone:    (424) 208-8104
Fax:        (310) 432-2119
Email:        mpotter@kbs.com


- 5 -

--------------------------------------------------------------------------------







and to:
Sheppard Mullin Richter & Hampton LLP

650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention:    Scott A. Morehouse, Esq.
Telephone:    (714) 424-2865
Fax:        (714) 428-5995
Email:        smorehouse@sheppardmullin.com


WBAM:
Willowbrook Asset Management LLC

11150 Santa Monica Blvd., Suite 400
Los Angeles, California 90025
Attention:    Keith Hall
Fax:        (310) 432-2119
Email:        khall@kbs.com


with a copy to:
Sheppard Mullin Richter & Hampton LLP

650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention:    Scott A. Morehouse, Esq.
Telephone:    (714) 424-2865
Fax:        (714) 428-5995
Email:        smorehouse@sheppardmullin.com
Notice will be deemed delivered three (3) days after postmark if sent by
certified mail and one (1) day after the delivery if sent by overnight courier.
Whenever this Agreement requires that notice be provided to the Migdal Members
or any Migdal Member, any notice provided to Migdal Insurance in accordance with
this Section 9 shall be deemed to have also been provided to each Migdal Member.
10.    Amendment. This Agreement may be amended only by an instrument in writing
executed by all parties to this Agreement.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of law rules thereof.
12.    Severability. The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.
13.    Waiver. No action taken pursuant to this Agreement including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as waiver of any preceding or succeeding breach, and no failure by any
party to exercise any right or privilege hereunder shall be deemed a waiver of
such party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the


- 6 -

--------------------------------------------------------------------------------





same at any subsequent time or times hereunder. Any waiver shall be in writing,
signed by the waiving party.
14.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, representatives, successors and
permitted assigns.
15.    Interpretation. This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either party. If any
provision hereof shall be declared invalid by any court or in any administrative
proceeding, then the provisions of this Agreement shall be construed in such
manner so as to preserve the validity hereof and the substance of the
transaction herein contemplated to the extent possible. The captions on
paragraphs are provided for purposes of convenience and are not intended to
limit, define the scope of or aid in interpretation of any of the provisions
hereof.
16.    Waiver of Jury Trial. To the extent permitted by applicable law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
17.    Several Liability; Limited Liability. The obligations of the Migdal
Members are several, but not joint, with respect to each Migdal Member. The
obligations of each Migdal Member arising by virtue of this Agreement shall be
limited to the interest of such Migdal Member in the Company and resort shall
not be had to any other assets of such Migdal Member, its agents,
representatives or employees. Neither the individual members, managers,
employees or agents of any Migdal Member, nor the shareholders, officers,
directors, employees or agents of any of them shall be personally liable under
this Agreement.
18.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof.
19.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument. A counterpart of this Agreement that is signed by one
party to this Agreement and scanned and forwarded by email in PDF format or
telecopied to the other parties to this Agreement or their counsel (i) shall
have the same effect as an original signed counterpart of this Agreement, and
(ii) shall be conclusive proof, admissible in judicial proceedings, of such
party’s execution of this Agreement.


[remainder of page intentionally left blank]




- 7 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the date and year first above written.
“MIGDAL MEMBERS”:


MIGDAL INSURANCE COMPANY LTD.,
an Israeli limited company




By:     /s/ Ofer Eliahu            
Ofer Eliahu
    CEO




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO


MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company, on
behalf of MAKEFET ISHIT, an Israeli pension fund managed by MIGDAL-MAKEFET
PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company




By:     /s/ Ofer Eliahu            
Ofer Eliahu
    Chairman




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO


MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company, on
behalf of MAKEFET MASHLIMA, an Israeli pension fund managed by MIGDAL-MAKEFET
PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company


By:     /s/ Ofer Eliahu            
Ofer Eliahu
    Chairman




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO
[Signatures continue on next page.]




--------------------------------------------------------------------------------





MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company, on
behalf of MIGDAL PROVIDENT FUND - BETWEEN 50 TO 60 YEARS OLD TRACK, an Israeli
provident fund managed by MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an
Israeli limited company




By:     /s/ Ofer Eliahu            
Ofer Eliahu
    Chairman




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO


MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company, on
behalf of MIGDAL PROVIDENT FUND - UP TO 10% SHARES TRACK, an Israeli provident
fund managed by MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli
limited company




By:     /s/ Ofer Eliahu            
Ofer Eliahu
    Chairman




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO


MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli limited company, on
behalf of MIGDAL PROVIDENT FUND - OVER 60 YEARS OLD TRACK, an Israeli provident
fund managed by MIGDAL-MAKEFET PENSION AND PROVIDENT FUNDS LTD., an Israeli
limited company


By:     /s/ Ofer Eliahu            
Ofer Eliahu
    Chairman




By:     /s/ Asaf Shoam            
Asaf Shoam
    CIO


[Signatures continue on next page.]




--------------------------------------------------------------------------------





“KBS MEMBER”:


KBS SOR PROPERTIES, LLC,
a Delaware limited liability company    


By:    KBS SOR (BVI) HOLDINGS, LTD.,
a British Virgin Islands company limited by shares,
its sole member


By:    KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited liability company,
its sole shareholder


By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner


By:     /s/ Jeffrey K. Waldvogel            
Jeffrey K. Waldvogel,
Chief Financial Officer


[Signatures continue on next page.]






--------------------------------------------------------------------------------





“WBAM”:


WILLOWBROOK ASSET MANAGEMENT LLC,
a Delaware limited liability company


By:     /s/ Peter McMillan            
Name:     Peter McMillan            
Title:     Managing Partner            










--------------------------------------------------------------------------------






SCHEDULE A


Aggregated Quarterly Asset Management Fee and Promote Report


To KBS SOR Properties, LLC and Willowbrook Asset Management LLC,
                                            
With respect to that certain Investment Agreement dated as of ____________ __,
2017 (the “Investment Agreement”), we kindly ask to receive information
regarding the amount of the Asset Management Fee (as defined in the Investment
Agreement) and the amount of the Promote (as defined in the Investment
Agreement) disbursed to the Service Providers (as defined in the Investment
Agreement) during the calendar quarter ending ___________, 20___.


Total Asset Management Fee:            


Total Promote:                                            
                                                
Please describe in the following lines the manner in which the Asset Management
Fee is being calculated:                                                 
                                                    
                                                    
                                                    


Please describe in the following lines the manner in which the Promote is being
calculated:                                                     
                                                    
                                                    
                                                    
                                  
I declare that the information contained in this report is accurate and complete
to the best of my knowledge and belief.    
                                    
                                            
Signature:                
                    
Title:                            
                    
Date:                            




